Case 2:15-cv-03117-ADS-AYS Document 131 Filed 05/16/19 Page 1 of 1 PageID #: 489




                                                        May 16, 2019

 Via ECF
 The Honorable Anne Y. Shields
 United States Magistrate Judge for the
 Eastern District of New York
 100 Federal Plaza, Court Room 830
 Central Islip, New York 11722

        Re:     Guglielmo, et al. v. The Cheesecake Factory Restaurants, Inc.
                Docket No. 15-CV-03117 (ADS)(AYS)

 Dear Judge Shields:

         We represent the Plaintiffs in this wage and hour collective action arising under the Fair
 Labor Standards Act and New York Labor Law. We write, jointly on behalf of all parties, to
 respond to the Court’s May 16, 2019 Status Report Order. The parties are pleased to report that
 after over a year of negotiating the terms of a potential settlement, we have reached an agreement
 in principle to resolve this matter on behalf of all opt-in plaintiffs who participated in discovery as
 required by the Court. The parties have undertaken several rounds of revisions of the settlement
 documents over the last five plus months. We expect to soon submit these materials to Court along
 with a letter motion for approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d
 199 (2d Cir. 2015). We expect to file the settlement approval papers within the next thirty days.
 We greatly appreciate the Court’s patience in allowing the parties to work together to resolve this
 matter. Should the Court require any further information or updates prior to submitting the
 settlement materials, we would be happy to respond to any questions or instructions.

                                                        Respectfully submitted,


                                                        Michael R. Minkoff, Esq.
                                                            For the Firm
 Copies to:     All counsel (via ECF)
